Citation Nr: 1024375	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck injury.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had confirmed active service from April 1984 to 
August 1984, from December 1995 to September 1996, from 
September 2001 to August 2003, and from February 2004 to 
September 2004, with additional periods of service with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

Neck Injury

The Veteran contends that he is entitled to service 
connection for a neck injury.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter.  

The Veteran's service treatment records do not specifically 
demonstrate that the Veteran suffered a chronic neck injury 
during his active military service.  However, there is 
evidence of occasional complaints regarding the Veteran's 
neck.  According to a February 2003 private treatment record 
from the University Family Medical Associates, the Veteran 
was suffering from back pain.  Another private record from 
this facility that appears to be dated April 2003 noted that 
the Veteran was complaining of muscle spasms in the shoulder 
and neck region for the past three days that were worsening.  
The evidence demonstrates that the Veteran was serving on 
active duty in both February 2003 and April 2003.  

The Veteran reported injuring his neck while on active duty 
on or around September 1, 2004 when bench pressing 315 
pounds.  The Veteran reported that he felt a sharp pain in 
the mid-part of his back between his shoulder blades.  He 
denied initially seeking any treatment for his injury.  In 
October 2004, the Veteran complained of constant throbbing in 
his upper back for eight days after working out; it was noted 
that the Veteran continued to work out.

In March 2005, a magnetic resonance image (MRI) revealed a 
large disc herniation at the C6-7 level of the cervical 
spine.  Surgery was subsequently performed in March 2005 and 
X-rays from April 2005 revealed an anterior cervical 
discectomy and fusion with iliac bone graft, plate and screws 
at the C6-7 level.  

A line of duty request was submitted to the Adjutant General 
of the Mississippi National Guard in May 2006.  The record 
contains a response from the Adjutant General dated June 
2006, noting that the Senior Master Sergeant at the base 
clinic where the Veteran reported his injury was to be 
contacted to expedite the line of duty process, and once this 
was completed, the line of duty packet would be submitted to 
the Wing commander for approval.  Unfortunately, the record 
does not contain the actual line of duty finding or the 
referenced line of duty packet.  While the record does 
contain a line of duty finding dated June 2006, this only 
references the Veteran's low back injury and makes no mention 
of the cervical spine or the neck.  This information must be 
obtained and incorporated into the Veteran's claims file 
before appellate review may proceed.  

In addition, the Board finds that a VA examination is 
necessary before appellate review may proceed.  When 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With 
respect to the third factor, the Court of Appeals for 
Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In the present case, there is evidence of a current 
disability of the neck, as well as evidence of neck pain 
during a period of active duty in 2003.  The Veteran has also 
reported injuring his neck in September 2004, but as of yet, 
this injury is not confirmed by the evidence of record.  
Finally, the Veteran has argued that he has suffered from 
chronic neck pain since his active military service.  Based 
on this evidence, the Board finds that the Veteran must be 
afforded a VA examination with the appropriate specialist so 
that an opinion regarding etiology may be provided.  

Low Back Condition

The Veteran contends that he is entitled to service 
connection for a low back condition.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter.  

The evidence of record demonstrates that the Veteran injured 
his lower back in July 1998.  According to treatment records, 
the Veteran lifted a loaded trailer tongue and released.  He 
then noticed a stinging sensation in his lower back that 
proceeded throughout the day.  The Veteran was diagnosed with 
lower back pain and he was restricted from lifting more than 
20 pounds.  The record contains a line of duty investigation 
from June 2006 in which it was found that the Veteran 
suffered a back strain in the line of duty; although it was 
not thought that the injury was likely to result in a 
disability claim against the government.  While this is not a 
confirmed period of active duty, the Army National Guard 
concluded that this injury was incurred in the line of duty.  

Therefore, the evidence demonstrates that the Veteran 
suffered a back injury in July 1998.  However, it is not 
entirely clear from the evidence of record whether this was 
in fact a chronic injury.  In February 2003, the Veteran 
complained of back pain; and, according to a June 2004 
treatment record, the Veteran reported chronic back pain that 
was on and off for the past several years.  An X-ray was 
taken at this time, revealing a normal lumbar spine, aside 
from mild scoliosis.  A July 2005 VA outpatient treatment 
record, however, notes that the Veteran's history of back 
pain began around the 10th of that month.  An additional X-
ray was taken in August 2006, revealing moderate degenerative 
changes at the L5-S1 level.  Therefore, there is evidence of 
a current disability.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a VA examination before appellate 
review proceeds on this matter.  As already noted, a VA 
examination is necessary:  (1) if there is competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) if there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) if there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; and (4) if there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
the present case, there is evidence of an in-service low back 
injury, as well as evidence of a current disability.  There 
is also evidence suggesting that the Veteran's current 
disability "may" be related to military service, as the 
Veteran has suffered from occasional low back pain for a 
number of years.  As such, the Veteran must be afforded a VA 
examination so that an opinion regarding etiology may be 
provided.  

Sleep Apnea

Finally, the Veteran contends that he is entitled to service 
connection for sleep apnea.  Specifically, in his March 2007 
appeal to the Board, the Veteran argued that his sleep apnea 
was aggravated because of medications he took for his 
service-connected disabilities.  Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Presently, it is not yet clear whether the Veteran 
is entitled to service connection for a neck injury or a low 
back condition, so any medications taken for these disorders 
can not yet be considered.  

The Board, therefore, finds that the claim of entitlement to 
service connection for sleep apnea is inextricably 
intertwined with the issues of entitlement to service 
connection for a neck injury and a back condition.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, the Board 
defers ruling on this matter until after the mandates of the 
Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit 
any additional evidence he has in support 
of his claims.  If any additional evidence 
is obtained, it must be incorporated into 
the Veteran's claims file.  

2.  In regards to the Veteran's claimed 
neck injury, the AMC should contact the 
Adjutant General of the Mississippi 
National Guard and obtain a copy of the 
line of duty finding and the associated 
packet referenced in the June 2006 letter 
from the Adjutant General.  Once this 
information has been obtained, it should 
be incorporated into the Veteran's claims 
file.  

3.  Once the above steps have been 
completed, the Veteran should be scheduled 
for a VA examination to determine the 
etiology of any current neck disorder.  
The Veteran's claims file, as well as a 
copy of this remand, should be provided to 
the examiner, and a complete rationale 
should be provided for any opinion 
expressed.  The examiner should opine as 
to whether it is at least as likely as not 
(50 percent or greater) that any 
identified disorder of the neck either 
began during or was otherwise caused by 
the Veteran's active military service.  

If the examiner concludes that the Veteran 
suffers from a neck disorder that did not 
manifest during a period of active duty, 
the examiner should opine as to whether 
the Veteran's neck disorder was 
permanently aggravated as a result of a 
period of active duty.  A complete 
rationale for any opinions offered must be 
provided.  

4.  In addition, the Veteran should be 
scheduled for a VA examination to 
determine the etiology of any current 
lower back disorder.  The Veteran's claims 
file, as well as a copy of this remand, 
should be provided to the examiner.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater) that any identified disorder of 
the lower back either began during or was 
otherwise caused by the Veteran's active 
military service.  

If the examiner concludes that the Veteran 
suffers from a low back disorder that did 
not manifest during a period of active 
duty, the examiner should opine as to 
whether the Veteran's lower back disorder 
was permanently aggravated as a result of 
a period of active duty.  A complete 
rationale for any opinions offered must be 
provided.  

5.  After completion of the above, the AMC 
should review the Veteran's claims in 
light of any new evidence.  If the claims 
are not granted, the Veteran should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


